In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Suffolk County (Oliver, J.), dated April 6, 2005, which granted the motion of the defendants North Babylon Public Library and North Babylon Union Free School District for summary judgment dismissing the complaint insofar as asserted against them.
Ordered that the order is affirmed, with costs.
The defendants established their prima facie entitlement to summary judgment. In opposition, the plaintiff failed to raise a triable issue of fact (see Zuckerman v City of New York, 49 NY2d 557, 562-563 [1980]). Schmidt, J.P., Crane, Rivera and Spolzino, JJ., concur.